         Case 5:18-cv-00570-SLP Document 23 Filed 02/21/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

Dorian Newman, individually, and as Mother      )
and next friend of H.H., a minor child,         )
                                                )
                     Plaintiffs,                )
                                                )
v.                                              )      Case No. CIV-18-570-SLP
                                                )
First Liberty Bank,                             )
an Oklahoma Domestic Bank,                      )
                                                )
                     Defendant.                 )

         JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       COMES NOW the Plaintiffs, Dorian Newman, individually, and as Mother and

next friend of H.H., a minor child, by and through her attorneys of record, Robert Lee

Rainey, Patricia A. Kirch, and Joseph C. Schubert, and dismisses the above-styled action

without prejudice. Defendant hereby stipulates that this action be dismissed. Each party

to bear their own attorneys’ fees and costs.

                                          Respectfully submitted,

                                          s/ Robert Lee Rainey
                                          Robert Lee Rainey, OBA #11967
                                          Patricia A. Kirch, OBA #13709
                                          Joseph C. Schubert, OBA #15468
                                          Rainey Law, LLP
                                          1601 NW Expressway, Suite 600
                                          Oklahoma City, OK 73118
                                          Telephone: (405) 753-1500
                                          Facsimile: (405) 753-1501
                                          robrainey@okclaw.com
                                          patkirch@okclaw.com
                                          joeschubert@okc.law.com
                                          Attorneys for Plaintiffs
Case 5:18-cv-00570-SLP Document 23 Filed 02/21/19 Page 2 of 2



                           s/ Joshua W. Solberg
                           Joshua W. Solberg, OBA #22308
                           Mackenzie L. Smith, OBA #33273
                           McAfee & Taft A Professional Corporation
                           Tenth Floor, Two Leadership Square
                           211 North Robinson Avenue
                           Oklahoma City, Oklahoma 73102-7103
                           Telephone: (405) 235-9621
                           Facsimile: (405) 235-0439
                           josh.solberg@mcafeetaft.com
                           mackenzie.smith@mcafeetaft.com
                           Attorneys for Defendant




                              2
